MORRISON, Presiding Judge.
This is an appeal from an order of the district court of Travis County declining to reduce the appellant’s bond in two burglary cases in the sum of $5,000.00 each. By the same appeal, the appellant claims that an additional bond in the sum of $5,000.00, which was set to answer a “Warrant for Retaking Paroled Prisoner” issued by a member of the Florida Parole Commission, is excessive.
From the record before us, it appears that appellant has been indicted by the Travis County grand jury in two cases of burglary and that Florida has, since the commission of the Travis County burglaries, issued a warrant for appellant’s rearrest under the terms of Subsection (3) of Section 2 of Article 781c, V.A.C.C.P. (Uniform Act for .Out-of-State Parolee Supervision) so that he might be returned to Florida to serve approximately six years remaining on an armed robbery conviction in that state.
Appellant contends that the bail is excessive and says that he would be able to make bonds in the total sum of $5,000.00.
It has now been made to appear that since the hearing on the application a fugitive warrant, in compliance with Sections 13-16, inclusive, of Article 1008a, V.A.C.C.P., has been issued in connection with the Florida case and any question as to the sufficiency of the original warrant or the additional bond set thereon has become moot.
*129We do not find the bail excessive, and the judgment is accordingly affirmed.